Title: Count Bieniewsky to Virginia Delegates, 31 May 1782
From: Bieniewsky, Count
To: Virginia Delegates



Philadelphi le 31. Mai, 1782.

Le Comte de Bieniewsky authorise Monsieur Le Colonel Bland et Deputé de L’Etat de Virginie et Membres du Congrés, de proposer a leurs dit Etat in son Nom de Statuer un Legion de Trouppe pareill qui’l a proposé au Congrés; en cas [les?] mem[es?] ou L’Etat ne voudroit operer augmentátion de Ses forces que pas [par?] degres il se Soumet de prendre le Comandement d’un Seul corps qu’il Statuera, et que l’on pourra augmenter quand besoin y Sera; mais com[m?]e les demandes qu’il a fait au Congrés ne Sont pas analogue a la Constitution de L Etat, il les reduit.—

1º—a la concession du Terrains.
2º—a la garantie du paiement pour la Levé de la Trouppe
3º—La Soldi, et entretien regulière.
4º—La garantie de la demie paie aux officiers, et de avances aux Soldats apres la guerre.
5º—a ce que cette Trouppe Soit Toujour Comande par Ses officiers et que Exercice de la Disciplin Militair Soit imediatement Subordoné au General Comandant de cette Trouppe.
6º—Que le Comte de Bieniewsky Soit emploié au Comdant de Trouppes de l’Etat, et reconu[?] en le qualité de general major, avec le rang et charge de L’inspecteur des Trouppes de l’Etat.

A ces conditions, et engagements le Comte de Bieniewsky Stipulera le Traité pour le Leve de la ditte Trouppe, et honoré[?] du Title de Citoyen de l’Etat de Virginie, et prendera serment usité.
Maurice Auguste Comte de Bieniewsky
Et en cas que Messieurs de Bland et  Recevir le pouvoir de conclu Le Traité il est necessair de fai[re?] expedié en mem Temps La Comissio[n] du general Major de L’Etat de Virginie au Co. de Bieniewski; et ses autres Pouvoirs du dit Etat de Lever la Trouppe et nomé les officiers a Leurs emploies—CM[?]
Translation of Proposals from the Count de Biniouskey to the Honbl. James Madison, & the Honble. Theok: Bland delegates in Congress from the State of Virginia. to be laid before the Said State for their Consideration and acceptance if they shd. think proper so to do, if otherwise, their refusal to be notified through their sd. Delegates in Congress to the Count de Beniouskey. viz
 

Philadelphia May 31st. 1782

The Count de Beniouskey Authorizes Col: Bland and Mr. Madison Deputies from the State of Virginia and Members of Congress to propose to their said State—in his own name to constitute a legion of troops similar to that which he has proposed to Congress. But if the State, shall not see fit to Augment its troops to the number there offerd, he submits to take the Command of one of the Corps which he shall raise and which may be augmented by the addition of the other Corps or any part thereof as the sd. State shall think fit. But as the demands heretofore made to the United states in Congress assembled—may not Quadrate with the Constitution of the State of Virginia and in order to obviate any obstacles (which that might present) to the acceptance of his proposals—the following are the terms which he offers to the Said State as the Basis to any agreement which may be enterd into on these proposals viz

1st.the Concession or grant of the Lands to the Soldiery &.c.
2dan assurance of Payment for the expences of levying the said troops.
3dthe regular pay and subsistence of the troops while in Service of the State
4ththe assurance of half Pay to the officers and of the advance or loan to the Soldiers after the War
5ththat the troops aforementiond shall be always commanded by their own officers, and that the Exercise of military Discipline shall be immediately subordinate to the General of those troops
6ththat the Count de Beniouskey shall be employd to command the troops of the State and have the Rank of Major General with the Rank and Charge of Inspector of the troop[s] of the State

on the above Conditions and engagements the Count de Beniouskey, will stipulate the treaty, for Raizing the Said troops—will become a Citizen of the State of Virginia and will take the Usual oaths of Allegiance and fidelity to the Said State, as will his officers and soldiers on their arrival
Signd    Maurice Count de Beniouskey

In case Messrs. Madison & Bland receives power to conclude the treaty—it will be necessary at the same time to send the Commission of Major General of the State of Virginia to the Count Beniouskey, and a power of the Said State to Levy the troops and name the officers to their respective posts therein
N.B. the above is a liberal translation of his proposals in French according to the Spirit of them as explaind by Count Beniouskey to us verbally

